Title: Circular to the Commandants of Regiments, 5 November 1799
From: Hamilton, Alexander
To: Commandants of Regiments


New York Novr. 5. 1799
Sir
Cases have occurred in which officers, from a wish to see their men well equipt, have purchased articles for them that are not included in the general provision. These have been admitted in particular instances for special reasons as a public charge; but the Secretary of War has expressed an extreme relu⟨ctance⟩ to give the practice his sanc⟨tion⟩ and has signified to me his desire that effectual measures be taken to prevent expectations of reimbursement from being entertained where expenditures have been incurred without proper authority.
This naturally leads to a reflection on the emoluments of the American Soldiery. They certainly exceed those which are given in any other service, and every officer of experience will have had occasion to remark that this circumstance, as it respects the use most commonly made of the pay, has been attended with an injurious rather than a beneficial ⟨oper⟩ation. If the several commandants could obtain the consent of their regiments to an application of part of their pay in the purchase of articles of convenience not included in the public provision, they would remove various difficulties and render an essential service to the army.

It is therefore my wish that you would circulate this idea as much as possible, and embrace every opportunity that may occur of promoting so important an object.
With great consideration   I am sir   yr obt. svt.

A Hamilton

